DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eichelberger et al (US 2008/0315377).
Regarding claim 19, Eichelberger (Figs. 10A-10B) discloses a patch configured to electrically interconnect a first surface die with a second surface die and to interconnect at least one of the first surface die or the second surface die with an interposer or other device, the patch comprising: a dielectric 450 (labeled in Fig. 4M); first terminals 486 (labeled in Fig. 4M) exposed on a first side of the dielectric; second terminals 420 (labeled in Fig. 4M) disposed in the dielectric and exposed on a second side of the dielectric, the second terminals 420 configured to couple with the interposer 482 (labeled in Fig. 4L), the second side opposite the first side; a first embedded die “CHIP 1” embedded in the dielectric and coupled to a first plurality of the first terminals; and a second embedded die “CHIP 2” embedded in the dielectric and coupled to a second plurality of the first terminals; wherein a thickness of the first embedded die is different than a thickness of the second embedded die, and wherein one of the first electrically coupled to both of the first surface die “CHIP 1” (up level 1000 in Fig. 10B)  and the second surface die “CHIP 2” (up level 1000 in Fig. 10B).
Regarding claims 20-24, Eichelberger (Figs. 4M and 11) further discloses: traverse routing traces 493/488 (labeled in Fig. 4M) configured to electrically couple at least one of the first terminals with a terminal of at least one of the first embedded die or the second embedded die; the first embedded die “CHIP 1” is a bridge die or active die ([0033]); and the second embedded die “CHIP 2” is a bridge die or active die ([0033]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Eichelberger et al (US 2008/0315377) in view of Hsu (US 2010/0032827).
Eichelberger does not disclose at least one of the first embedded die or the second embedded die includes one or more through silicon vias.
However, Hsu (Fig. 2G) teaches a patch comprising a die including one or more through silicon vias 213 ([0030]).  Accordingly, it would have been obvious to modify the device of Eichelberger by forming at least one of the first embedded die or the second embedded die including one or more through silicon vias in order to provide the .
Allowable Subject Matter
Claims 1-13 and 15-18 are allowed.
The prior art of records neither anticipates nor renders obvious all of the limitations recited in base claim 1, including:  the forming first terminals includes replacing at least a portion of the first patterned conductive layer with a second patterned conductive layer.
Response to Arguments
Applicant's arguments filed 08/13/2021 have been fully considered but they are not persuasive.
Applicant (pages 6-8 of remark) argues that Fig. 6 of Eichelberger does not disclose “one of the first embedded die or the second embedded die is coupled to both of the first surface die and the second surface die” as recited in amended claim 19.
This argument is not persuasive because Fig. 6 of Eichelberger is not relied on for teaching “one of the first embedded die or the second embedded die is coupled to both of the first surface die and the second surface die” but rather Fig. 10B is now relied on for teaching the quoted limitation above (see ground of rejection for more details).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PHAT X CAO/Primary Examiner, Art Unit 2817